Citation Nr: 0737294	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.	Entitlement to a compensable evaluation for tendonitis, 
right wrist. 

2.	Entitlement to a compensable evaluation for tendonitis, 
left wrist. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1982 to 
September 2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision.  

In February 2005, the veteran testified in a hearing in front 
of a Decision Review Officer (DRO) at the RO.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.

Additional evidence was submitted in April 2005, following 
the Supplemental Statement of the Case.  The veteran did not 
provide a waiver of RO consideration of the evidence.  See 38 
C.F.R. § 20.1304(c) (2007).  The additional evidence, which 
consists of VA medical records and copies of service medical 
records, does not pertain to the issue on appeal.  The Board 
finds that the evidence is not pertinent and referral to the 
RO for initial review is not required.  38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The medical evidence of record shows that there is no 
evidence of tendonitis in the right wrist.  

3.	The medical evidence of record shows that there is no 
evidence of tendonitis in the left wrist.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating for tendonitis of 
the right wrist have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215 (2007).

2.	The criteria for a compensable rating for tendonitis of 
the left wrist have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in July 2004, prior to 
the initial decision on the claim in November 2004.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  In addition, a hearing was 
held before a DRO in February 2005.  A VA Compensation and 
Pension Examination was also conducted in September 2004.  
The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is service connected for bilateral wrist 
tendonitis under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  He 
is currently assigned a 0 percent rating bilaterally.  Under 
this code, a 10 percent disability evaluation is assigned for 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or palmar flexion limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).  
The Board notes that normal dorsiflexion of the wrist is from 
0 to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  See 38 C.F.R. § 4.71, Plate I (2007).  

After a review of the medical evidence of record, the Board 
finds that the veteran is not entitled to an increased 
evaluation for a bilateral wrist disability.  The veteran 
reported pain, numbness and tingling in his hands, wrists and 
forearms.  The veteran experienced symptoms when driving, 
talking on the phone and when gripping objects.  

In a September 2004 VA Compensation and Pension Examination, 
the examiner found no signs of tendonitis.  The VA examiner 
found full range of motion in the veteran's wrists.  The 
veteran had 0-70 degrees dorsiflexion and 0-80 degrees palmar 
flexion bilaterally.  The examiner concluded that the 
veteran's symptoms were caused by carpal tunnel syndrome, not 
tendonitis.  Additionally, the radiograph report was 
consistent with carpal tunnel syndrome, not tendonitis.  
Because there were no symptoms of tendonitis in the medical 
evidence of record, the Board finds that the veteran is not 
entitled to an increased evaluation for bilateral tendonitis 
under this code.  

The veteran is also not entitled to an increased evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214 for ankylosis 
of the wrist.  The medical evidence of record does not 
demonstrate that there is ankylosis in either of the 
veteran's wrists.  

Additionally, the Board has considered the level of 
impairment on the ability to engage in ordinary activities, 
including employment, and assesses the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007); See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The September 2004 VA examiner found that there were no 
findings through range of motion of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss of range of motion with repetition.  Based on 
these findings, the Board concludes that the evidence of pain 
on use and other symptoms does not warrant an increased 
rating.  

Finally, the Board notes that to the extent that the 
veteran's service-connected disability affects his 
employment, such has been contemplated in the assignment of 
the current 0 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.


ORDER

Entitlement to an increased evaluation for tendonitis, right 
wrist is denied.  

Entitlement to an increased evaluation for tendonitis, left 
wrist is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


